Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of group I, claims 17-23 in the reply filed on 07/22/22 is acknowledged.  The traversal is on the ground(s) that search of all the groups will not pose burden on the office.  This is not found persuasive because search of citrate perhydrate of alkali metal as claimed in group I will not result into the limitations of group method of preparing with multiple steps or method of inhibiting growth of pathogen or a tooth whitening agent along with the compositions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/22.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Soyez et al. (WO 9528840) in view of Kaloff (USP 3,647,869).
Soyez teaches composition comprising hydrogen peroxide and at least one peroxide stabilizing agent wherein the composition is fungicide or sporicide, see abstract. Formulation C and examples 1-2 disclose the composition comprising hydrogen peroxide and stabilizing agent which is more effective, see examples and table 1. Soyez teaches that the formulation also contains from about 1 to about 5% by weight of at least one peroxide stabilizing agent, such as benzenesulfonic acid, trifluoroacetic acid, hydrochloric acid, nitric acid, phosphoric acid and sulfuric acid, used alone or in combination, which are commonly available commercially.
Soyez does not teach disodium citrate perhydrate.
Kaloff teaches perhydrates of trialkali metal citrates, see title. Kaloff teaches that the object of the invention is to provide stable alkali metal citrate perhydrates which readily release active oxygen in solution and another object of this invention is to provide a simple and economical process for the preparation of stable alkali metal citrate perhydrates from alkali metal citrates and hydrogen peroxide, see columns 1-2, example 1 and claims 1-3. (Thus Kaloff teaches that alkali metal citrates are stable).
Since Soyez teaches hydrogen peroxide with stabilizing agent provided better results versus only peroxide, it would have been obvious to one of ordinary skill to have utilized alkali metal citrate perhydrates (citric acid plus hydrogen peroxide) as a stable compound and use it as a fungicide. One of ordinary skill would have been motivated to do so because Soyez teaches hydrogen peroxide along with a stabilizing agent used for fungicide and Kaloff teaches preparation of alkali metal citrate perhydrate which is stable which is made by combining trisodium citrate and hydrogen peroxide as disclosed in example 1). Thus the expected result will be preparation and use of alkali metal citrate perhydrate as fungicide or sporicide. Regarding the property of the citrate perhydrate claimed, when subjected to a temperature ranging from 100°C and 220°C, measured by thermogravimetric analysis under a nitrogen atmosphere and in the temperature range of between 30 and 250°C following a temperature ramp of 10°C/min, followed by a hold at the final temperature for a period of 10 minutes such that the powder shows a mass loss of less than 1% below 140°C, and between 2 and 3% between 140 and 220°C, such property would necessarily flow as the art makes obvious the claimed citrate perhydrate as discussed above because property cannot be separated from the chemistry of the compound/composition.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612